DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on December 16, 2021.  As directed by the amendment, Claim 11 has been amended. Claims 1-5, 7-13, and 15-18 are allowable over the prior art.
Regarding the Office Action filed September 22, 2021:
The claims still invoke 35 USC 112(f).  Therefore, the invocations are maintained.
Applicant has resolved all rejections under 35 USC 103.  Therefore, the rejections have been withdrawn.  See Reasons for Allowance below for more details.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A sensor arrangement in Claim 1.  The corresponding structure is a pressure sensor (Page 20, Line 24) and/or other sensors (Page 22, Lines 22-25).
Output indicator in Claim 1.  The corresponding structure is the display device 12 and/or the line of LEDs 60 (Figs 1 and 5).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Reasons for Allowance
	Claims 1-5, 7-13, and 15-18 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 discusses a device comprising: a housing which defines a mouthpiece; a sensor arrangement configured to sense breathing characteristics of a user; an input configured to receive external data, the data related to one or more of: environmental conditions, activity information of the user, physiological data not related to breathing characteristics, and an identification of any medical devices being used by user; a controller configured to generate a control signal to implement feedback control and control timing of output based on prediction of when the output is most suitable while taking into account the external data; and an output indicator configured to: provide the output related to breathing instructions and exercises while taking into account the sensed breathing characteristics and external data, wherein the output provides feedback to user and the device includes a feedback control to provide PEEP, wherein the feedback control is based on the position of a user controlled valve.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 1 above.
Claim 11 discusses a method of providing breathing training using a portable breathing training device that includes the device being claimed in Claim 1 above.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 11 above.

Several prior art similar the claimed invention are discussed below.
Mahadevan et al. (WO 2013/179173) discusses a portable handheld pressure support system.  Mahadevan has many of the basic features of a portable breathing device including a controller, sensors, and an electronic storage.  However, Mahadevan lacks many of the specific features of the instant invention including an input that can receive external data of a specific kind.  Mahadevan also does not have the specific kind of feedback control involved in the instant invention including the feedback control being based on a user controlled valve.  The instant invention is capable of taking into the account of external data when providing the output information to the user as well as when the controller is providing a feedback control.  Samson et al. (US 2016/0325058) was brought in to cure the deficiencies.  However, although Samson mentions about the use of a memory 158 to store information coming from the computing device 22 (Samson: paragraph 0101), Samson merely stores the information and does not implement it in the specific feedback control that the instant invention is claiming.  Additionally, Samson lacks the feedback control that is being based on a user controlled valve.  It would be non-obvious to modify Samson to have the instant invention’s specific feedback control features.  Furthermore, it would be non-obvious to implement the instant invention’s specific feedback control features into Mahadevan since Mahadevan lacks the structure and controller for these features.  Therefore, Mahadevan does not disclose the claimed invention of Claim 1.  Similar arguments are applied to Claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785